PD-0705-15
SAMMY VIDALES                  Cause No. 2012436579                   IN THE COURT OF
V.                            COA No. 07-13-00286-CR                 CRIMINAL APPEALS
STATE OF TEXAS                                                            AUSTIN, TEXAS

                  Motion      for Extension of Time          to File
                     Petition for Discretionary Rveiew


TO THE HONORABLE JUDGE OF          SAID COURT:

      Comes now Sammy Vidales, appellant pro se, and files his
motion for extension of time and in support shows the following.



      On May 15th, 2015, appellant's direct appeal was affirmed
by the Seventh Court of Appeals in Amarillo, Texas. Appellant's
counsel on direct appeal informed him of the affirmation and also
his right to file a P.D.R. on appellant's own behalf. The letter
was sent May 28th, 2015, received June 1st by appellant.

                                          II.


      Appellant asserts that more time is needed to be afforded
adequate opportunity to effectively file a sufficient appeal
on his    own behalf.     And needs     the   time   to do   further research
in the unit law library. Appellant would ask for sixty(60) days.
                                         III.

         WHEREFORE PREMISES CONSIDERED, Appellant prays that he be
allowed an extension of          time   to file his P.D.R.


                                                                                   itbed,

        RECEIVED IN
   COURT OF CRIMINAL APPEALS                                             JLES


            JUN 08 2015                                  \7sr\\   f.m. 2>£>2_-z_



         AfcelAeosta, Clerk
                                                                            FILED IN
                                                                  COURT OF CRIMINAL APPEALS
                                                                            «N 10 2j:j

                                                                      Abe/ Acosta, Clerk